345 F.2d 182
Rosalie PICKETT, Appellant,v.AMERICAN EMPLOYERS INSURANCE COMPANY, Appellee.
No. 21528.
United States Court of Appeals Fifth Circuit.
May 7, 1965.

Gibson Tucker, Jr., Tucker & Schonekas, New Orleans, La., for appellant.
Breard Snellings, New Orleans, La., for appellee.
Before JONES and WISDOM, Circuit Judges, and BREWSTER, District Judge.
PER CURIAM:


1
This is a slip and fall diversity action arising out of personal injuries sustained in Louisiana. The injured party asks this Court to extend the doctrine of Richard v. General Fire and Casualty Company, 155 So. 2d 676 (La. Court of Appeals, 1963), to cover injuries sustained as a result of slipping and falling on foreign substances recurring more or less frequently on floor surfaces, even though there may be no defect in the premises themselves, as there was in Richard. There is nothing in the cases to indicate that the Louisiana courts will go that far; and, under the circumstances, we do not feel justified in doing so.


2
Affirmed.